Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 04/25/2022. The changes and remarks disclosed therein have been considered. Claims 2 and 16 have been cancelled by the amendment. Claims 1, 3, 4, 7, 9, 14-15, 17-20 have been amended. Therefore, claims 1, 3-15, 17-20 remain pending in the application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park PG PUB 20110075473 (hereinafter Park).

Regarding independent claim 1, Park teaches a memory device (title, figure 6, [0052], “…PCRAM apparatus…”) comprising: 
a memory array (210 in figure 6, [0052], “…a memory cell array 210…” of Park) comprising: 
a plurality of memory cells ([0052], “…memory cell array 210 having memory cells where word lines `WL0` to `WLn` and bit lines `BL0` to `BLj` intersect…”), each memory cell having an impedance that varies in accordance with a respective data value stored therein (figure 3, [0037] of Park, “…in an embodiment of the present invention, the same type of data (e.g., multi-level data such as 2 bit data) is written in a reference cell (array) as that which is normally written in a memory cell. For example, when a predetermined word line is activated, data is written to the reference cell connected to the word line as well as the memory cells connected to the word line…”), and wherein each respective data value corresponds to a plurality of bits ([0014] and figure 3 of Park, “…In FIG. 3, A indicates 00 data, B indicates 01 data, C indicates 10 data, and D indicates 11 data…”); and one or more tracking memory cells (“reference cell” in [0023] of Park, [0037] of Park or “TRC” in [0038] of Park), each tracking memory cell having an impedance based on a respective tracking data value stored therein ([0037] of Park, “…in an embodiment of the present invention, the same type of data (e.g., multi-level data such as 2 bit data) is written in a reference cell (array)); and 
a read circuit (220 in figure 6, [0052], “…a write driver/sense amplifier block 220 that …reads the data stored in the memory cell array 210 using the compensation reference voltage `Vref_c` generated by the circuit for generating reference voltage 100…”) coupled to the memory array, the read circuit configured to: 
receive output (“amount of electric current” in [0062], “…data is read out by comparing the amount of electric current flowing in each memory cell with the amount of electric current by the compensation reference voltage…”) from a selected memory cell of the plurality of memory cells and from a selected tracking cell of the one or more tracking memory cells ([0041] of Park, “… reference cell (array) 110 may be at least one PCRAM cell and it should be manufactured under the same conditions as the PCRAM cell used for storing actual data…”); 
determine an impedance of the selected memory cell with reference to the impedance of the selected tracking memory cell ([0062], “…comparing the amount of electric current flowing in each memory cell with the amount of electric current by the compensation reference voltage…”); and 
read ([0062] of Park, “…data is read out by comparing the amount of electric current flowing in each memory cell with the amount of electric current by the compensation reference voltage…”, [0052], “…reads the data stored in the memory cell array 210 using the compensation reference voltage `Vref_c`…”) the respective data value stored within the selected memory cell based upon a voltage change (Vref_c in figure 6) of a signal node corresponding to the impedance of the selected memory cell.  

Regarding claim 3, Park teaches the memory device according to claim 1, wherein the respective tracking data value of the selected tracking memory cell corresponds to one of a plurality of data values (figure 5, [0049], “…11 data is written in the reference cell...”)  

Regarding claim 8, Park teaches the memory device according to claim 1, wherein the signal node comprises a read bit line node (BL0-BLi in figure 6).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4, 6, 9-10, 15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park PG PUB 20110075473 (hereinafter Park), in view of Wu PG PUB 20140043886 (hereinafter Wu).
	
Regarding claim 4, Park teaches the memory device according to claim 1, but does not teach wherein the impedance of the selected memory cell corresponds to a transistor within the selected memory cell, GONZALEZ PLLC-2 -Application No.: 17/105,927wherein a gate voltage of the transistor varies with data written within the selected memory cell.  
Park teaches in [0019] a read method “for generating a reference voltage for a read operation taking into account resistance changes of a phase change material”. Specifically, “a change in the resistance value of the reference cell is checked by first reading the data written in the reference cell (array), before the data is read from the predetermined memory cell array. The amount of electric current flowing in the reference cell changes in proportion to the change in the resistance value of the reference cell, and the level of reference voltage that is used to read the memory cell array is adjusted in order to compensate for the change” ([0038] of Park). But the embodiment Park teaches is a phase change memory.
However, Wu teaches many types of memory cells that are characterized by a difference in discharge rate at different logic states. Figure 10 of Wu teaches MRAM, RRAM, ROM, Flash, and SRAM.
Park and Wu are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Park and Wu before him, to apply the memory cell-reference cell scheme of Park to other types of memory cells  implementation of Wu such that this memory cell-reference cell scheme of Park applied to flash cell or SRAM suggested in figure 10 of Wu, in order to enjoy reading method which can have “more accurately read data using the compensation reference voltage `Vref_c` when reading the actual data of a memory cell array.” ([0050] of Park). Therefore, the combination of Park and Wu teaches wherein: the impedance of the selected memory cell (flash cell in figure 10 of Wu) corresponds to a transistor (flash cell in figure 10) within the selected memory cell, wherein a gate voltage of the transistor varies with the data written within the selected memory cell.  

Regarding claim 6, the combination of Park and Wu teaches the memory device according to claim 4, wherein: 63Atty. Dkt. No.: 81670-108PATENT the plurality of memory cells comprises non-volatile memory cells (flash cell in figure 10 of Wu).  

Regarding claim 9, Park teaches the memory device according to claim 1, Park teaches in [0019] a read method “for generating a reference voltage for a read operation taking into account resistance changes of a phase change material”. Specifically, “a change in the resistance value of the reference cell is checked by first reading the data written in the reference cell (array), before the data is read from the predetermined memory cell array. The amount of electric current flowing in the reference cell changes in proportion to the change in the resistance value of the reference cell, and the level of reference voltage that is used to read the memory cell array is adjusted in order to compensate for the change” ([0038] of Park). 
But Park does not teach the device further comprising a selection circuit, wherein: the read circuit and the selection circuit, are configured to: effect a change in voltage of the signal node at a variable rate corresponding to the impedance of the selected memory cell; determine a time delay associated with the change in voltage of the signal node; and read the data value stored within the selected memory cell based upon the time delay.  
However, Wu teaches in [0027] a read method by using “rates of discharge” to discriminating the logic value stored in a bit cell rather than relying on “comparing voltages associated with BL and REFBL lines”. The advantage of doing is to provide “Circuits and techniques are needed that read bit cell logic values dependably without unnecessary delay” ([0006] of Wu).
Park and Wu are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Park and Wu before him, to modify the memory cell-reference cell scheme of Park to rate of discharge method of Wu, such that combination of Park and Wu teaches the device further comprising a selection circuit (WL and BL associated with selected cell, [0032] of Wu, “…The bit cells … are addressable by word lines to select all the memory bits …”, or YMUX in figure 9 of Wu), wherein: the read circuit (circuit in figure 1 of Wu) and the selection circuit (WL and BL associated with selected cell, [0032] of Wu, “…The bit cells … are addressable by word lines to select all the memory bits …”, or YMUX in figure 9 of Wu), are configured to: effect a change in voltage (voltage at BL in figure 1 of Wu) of the signal node (BL in figure 1 of Wu) at a variable rate (figure 5 of Wu teaches ramping down of the voltage on the bit line BL proceeds at a different rate depend on resistance value of the cell) corresponding to the impedance of the selected memory cell; determine ([0036] of Wu, “…The bit line voltages ramp down toward a switching threshold voltage established by the BL and REFBL level detectors 38, 39. The rate of discharge of the bit lines BL, REFBL is determined by the current amplitude sinked through the BL and REFBL level detectors 38, 39...”) a time delay associated with the change in voltage of the signal node; and read the data value stored within the selected memory cell based upon the time delay ([0055] of Wu, “…The logic state of the bit cell is discriminated by whether the ramp-down of the bit line BL or the REFBL line crosses the threshold first...”), in order to provide “Circuits and techniques are needed that read bit cell logic values dependably without unnecessary delay” ([0006] of Wu).

Regarding claim 10, the combination of Park and Wu teaches the memory device according to claim 9, wherein: the read circuit (circuit in figure 1 of Wu) is configured to: discharge (BL in figure 1 of Wu) the signal node at a variable rate corresponding to the impedance of the selected memory cell (figure 5 of Wu teaches ramping down of the voltage on the bit line BL proceeds at a different rate depend on resistance value of the cell); determine (figure 5 of Wu, “discharge rate” indicated in title) the time delay associated with the change in voltage of the signal node based on a time-to-discharge measurement of the signal node (figure 5 of Wu, “discharge rate” indicated in title), wherein the signal node comprises a read bit line node (BL in figure 1 of Wu).  

Regarding independent claim 15, the combination of Park and Wu teaches a method of reading a memory device, comprising: effecting, using a read circuit (figure 1 of Wu), a voltage transition of a signal node (BL in figure 1 of Wu) of the memory device at a variable rate (“rates of discharge” in [0027]of Wu, “…The rates of discharge are the basis for discriminating the logic value stored in a bit cell...”) corresponding to a data value stored within a selected memory cell, wherein the selected memory cell is disposed within a memory array (210 in figure 6, [0052], “…a memory cell array 210…” of Park) of the memory device, and wherein the data value corresponds to a plurality of bits ([0014] and figure 3 of Park, “…In FIG. 3, A indicates 00 data, B indicates 01 data, C indicates 10 data, and D indicates 11 data…”), measuring, using an individual tracking cell (“reference cell” in [0023] of Park, [0037] of Park or “TRC” in [0038] of Park), a time-to-transition (figure 5 of Wu teaches ramping down of the voltage on the bit line BL to a threshold value proceeds at a different rate depend on resistance value of the cell) of a signal node (BL in figure 1 of Wu) coupled to the selected memory cell, wherein the individual tracking cell is disposed within the memory array ([0041] of Park, “… reference cell (array) 110 may be at least one PCRAM cell and it should be manufactured under the same conditions as the PCRAM cell used for storing actual data…”); and 
determining the data value stored within the selected memory cell, based on a time-to-transition measurement of the signal node ([0055] of Wu, “…The logic state of the bit cell is discriminated by whether the ramp-down of the bit line BL or the REFBL line crosses the threshold first...”)  

Regarding claim 17, the combination of Park and Wu teaches the method of claim 15, further comprising storing a tracking data value in the individual tracking cell prior to reading the memory device ([0041] of Park, “… reference cell (array) 110 may be at least one PCRAM cell and it should be manufactured under the same conditions as the PCRAM cell used for storing actual data…”).  

Regarding claim 18, the combination of Park and Wu teaches the method of claim 15, further comprising, comparing the time-to-transition measurement to a reference condition, wherein the reference condition is based on a time-to-transition measurement of the individual tracking cell ([0055] of Wu, “…The logic state of the bit cell is discriminated by whether the ramp-down of the bit line BL or the REFBL line crosses the threshold first...”)  

Claims 4, 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park PG PUB 20110075473 (hereinafter Park), in view of ISHIZU PG PUB 20180075900 (hereinafter ISHIZU).

Regarding claim 4, Park teaches the memory device according to claim 1, but does not teach wherein the impedance of the selected memory cell corresponds to a transistor within the selected memory cell, GONZALEZ PLLC-2 -Application No.: 17/105,927wherein a gate voltage of the transistor varies with data written within the selected memory cell.  
Park teaches in [0019] a read method “for generating a reference voltage for a read operation taking into account resistance changes of a phase change material”. Specifically, “a change in the resistance value of the reference cell is checked by first reading the data written in the reference cell (array), before the data is read from the predetermined memory cell array. The amount of electric current flowing in the reference cell changes in proportion to the change in the resistance value of the reference cell, and the level of reference voltage that is used to read the memory cell array is adjusted in order to compensate for the change” ([0038] of Park). But the embodiment Park teaches is a phase change memory.
However, ISHIZU teaches in figure 5A a 3T gain cell where the SN is linked to gate of a transistor MP2.
Park and ISHIZU are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Park and ISHIZU before him, to apply the memory cell-reference cell scheme of Park to other types of memory cells  implementation of ISHIZU such that this memory cell-reference cell scheme of park applied to 3T gain cell suggested in figure 5A of ISHIZU, in order to enjoy a reading method which can have “more accurately read data using the compensation reference voltage `Vref_c` when reading the actual data of a memory cell array.” ([0050] of Park). Therefore, the combination of Park and ISHIZU teaches wherein: the impedance of the selected memory cell (3T gain cell in figure 5A of ISHIZU) corresponds to a transistor (MP2 in figure 5A of ISHIZU) within the selected memory cell, wherein a gate voltage of the transistor (MP2 in figure 5A of ISHIZU) varies with data written within the selected memory cell.  

Regarding claim 5, the combination of Park and ISHIZU teaches the memory device according to claim 4, wherein: the plurality of memory cells comprises volatile memory cells (figure 5A of ISHIZU).  

Regarding claim 7, the combination of Park and ISHIZU teaches the memory device according to claim 4, wherein: the selected memory cell (figure 5A of ISHIZU) comprises a second transistor (MP3 or C1 in figure 5A of ISHIZU, C1 can be considered as source drain tied transistor) having a gate voltage that varies with data written within the selected memory cell, and wherein the transistor (MP2 in figure 5A of ISHIZU) and second transistor (MP3 or C1 in figure 5A of ISHIZU, C1 can be considered as source drain tied transistor) together, determine the impedance of the selected memory cell.  

Allowable Subject Matter
Claims 11-14, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Park PG PUB 20110075473 (hereinafter Park).
Park discloses a circuit for generating a reference voltage includes at least one reference cell, a reference cell write driver, a reference cell sense amplifier, and a voltage compensation unit. The reference cell is a variable resistance memory cell. The reference cell write driver writes data to the reference cell. The reference cell sense amplifier reads out the data stored in the reference cell on the basis of a predetermined reference voltage. A voltage compensation unit outputs a compensation reference voltage by controlling the reference voltage in accordance with the output value of the sense amplifier. 
Regarding claim 11, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: charge the signal node at a variable rate corresponding to the impedance of the selected memory cell.
Regarding claim 12 (and the respective dependent claims 13-14), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: a time-to-discharge measurement circuit comprising: an input coupled to the signal node; and a delay line defining a plurality of delay stages, wherein each delay stage is coupled to a respective one of a plurality of registers that are responsive to a common strobe clock.  
Regarding claim 19, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: providing a strobe clock signal to a plurality of time-to-transition measurement circuits; wherein the strobe clock signal is provided by a delay element.
Regarding claim 20, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: determining the data value stored within the selected memory cell based on a time-to-transition measurement of the signal node further comprises, capturing states of a delay line at one or more time intervals defined by coupling one or more strobe clock signals.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941. The examiner can normally be reached M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOCHUN L CHEN/               Primary Examiner, Art Unit 2824